Case: 20-30512     Document: 00515767020         Page: 1     Date Filed: 03/04/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-30512
                                                                          March 4, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Garland D. Miller,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 5:07-CR-50032-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Garland D. Miller, former federal prisoner # 13658-035, appeals the
   district court’s dismissal for lack of jurisdiction of his postjudgment motion
   challenging his 2008 restitution order.        Miller also moves for the
   appointment of counsel and the recusal of the district judge.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30512      Document: 00515767020           Page: 2   Date Filed: 03/04/2021




                                     No. 20-30512


          By failing to challenge the district court’s decision that it lacked
   jurisdiction to modify Miller’s restitution order pursuant to 18 U.S.C.
   § 3742, Miller has abandoned the issue on appeal. See Yohey v. Collins, 985
   F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987). Further, Miller articulates no basis
   for this court to grant relief. See Zimmerman v. Spears, 565 F.2d 310, 316 (5th
   Cir. 1977); see also In re McBryde, 117 F.3d 208, 220 (5th Cir. 1997); United
   States v. Arlt, 567 F.2d 1295, 1297 (5th Cir. 1978).
          AFFIRMED; MOTIONS DENIED.




                                          2